DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This is the Final Office Action in response to the Amendment filed on August 31, 2022 for Application No. 17/027,902, filed on September 22, 2020, title: “Method Of Providing Lumens And Tracking Of Lumen Consumption”.

Status of the Claims
Claims 1-17 were pending.  By the 08/31/2022 Response, no claim has been amended, added or cancelled.  Accordingly, claims 1-17 are pending in the application and have been examined.

Priority
This application is a CON of US Application No. 15/834,874 filed on 12/07/2017, which is a CON of US Application No. 14/290,152 filed 05/29/2014, which is a CON of US Application No. 13/972,294 filed 08/21/2013 (Patented No. 8,751,390), which is a CON of US Application No. 13/350,463 filed 01/13/2012 (Patented No. 8,543,505), which claims the benefit of US Provisional Application No. 61/432,949 filed 01/14/2011.
For the purpose of examination, the 01/14/2011 is considered to be the effective fling date.

Information Disclosure Statement
The information disclosure statement submitted on 09/22/2020 is being considered.  A copy of the USPTO-1449 form with the examiner’s initials is enclosed to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,751,390.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of the present application recite substantially the same limitations as claims 1-17 of Patent No. 8,751,390 with minor variations that would have been obvious to one of ordinary skills in the art.




Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Revised 2019 PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the Revised 2019 PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the Revised 2019 PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the Revised 2019 PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the Revised 2019 PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the Revised 2019 PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Claims 1-17 recite methods of providing lumens and tracking of lumen consumption as indicated by the title.  Therefore, the claims fall within the four statutory categories of invention (Step 1-Yes). 
Step 2A Prong 1:
In summary, other than the recitation of the optical transceiver, light emitting diodes, photodetector, processor, memory, electric meter, and light meter, Claim 1 recites a method of providing electricity to an optical transceiver and generating light over a period of time, measuring the electricity entering the optical transceiver, measuring the exiting lumen emission level and color emitted by the optical transceiver, comparing and adjusting the electricity to obtain the required lumen emission level and color, storing the adjusted electricity data, and assigning an identifier to the measured adjusted electricity.  
Thus, the claim recites a method that allows for users to measure, compare, and adjust the electricity to an optical transceiver in order to obtain the required lumen emission level and color and assign an optical transceiver identifier to the measured adjusted electricity which is a method of managing human activities.  Thus, the claim recites a certain method of organizing human activity.  The mere recitation of the generic computer components does not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim recites an abstract idea (Step 2A Prong 1-Yes).
Claim 9 recites another similar method with the comparable elements and limitations as discussed in claim 1.  Thus, this claim also recites an abstract idea.
Step 2A Prong 2:
The claims (1 and 9) include the additional elements, such as the optical transceiver, light emitting diodes, photodetector, processor, memory, electric meter, and light meter along with the instructions to perform the providing, measuring, measuring, comparing, storing, and assigning steps.  The recited additional elements in all steps are recited at a high level of generality and the limitations are done by the generically recited computer system (see Applicant’s Specification, paragraphs 46-82, and Figures 1-3).  
The limitations are merely instructions to implement the abstract idea on a computing server and require no more than a generic computer to perform the generic computer functions including the steps of:  providing electricity to an optical transceiver and generating light over a period of time, measuring the electricity entering the optical transceiver, measuring the exiting lumen emission level and color emitted by the optical transceiver, comparing and adjusting the electricity to obtain the lumen emission level and color, storing the adjusted electricity data, and assigning an identifier to the measured adjusted electricity.
The dependent claims (2-8 and 10-17) do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Accordingly, the claim does not include additional element(s) that integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea (Step 2A Prong 2-No).
Step 2B:
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of measuring the adjusted electricity required for entering an optical transceiver in order to obtain the required lumen emission level and color and assigning an identifier to the measured adjusted electricity.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.  
Dependent Claims 2-8, and 10-17 depend on independent Claims 1 and 9 respectively and therefore include all the limitations from Claims 1 and 9.  Thus, the dependent claims recite the same abstract idea of measuring and adjusting electricity to an optical transceiver in order to obtain the required lumen emission level, color, and assign an identifier to the measured adjusted electricity.  The dependent claims add more details to the method, such as: 
Claims 2-5 and 10-13 - these claims further comprising more details on communicating the measured and adjusted electricity to a computing device on a weekly basis and comprising a unique identifier that comprising a GPS information and following receipt of a request (additional details on the frequency of communication and a unique identifier comprising GPS information and based on a request to a computing device – these claims do not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea when viewed individually or combined with others).

Claims 6 and 14 - these claims further comprising more details on identifying the total amount of measured and adjusted electricity associated with the optical transceiver, and amount of lumen generated by each optical transceiver over a period of time (additional details on the period of time of identifying the measured and adjusted electricity and generated lumen – these claims do not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea when viewed individually or combined with others).

Claims 7-8 and 16-17 - these claims further comprising more details on retrieving the measured and adjusted electricity provided to the optical transceiver from the memory according to a communication schedule automatically (additional details on the communication schedule of retrieving the measured and adjusted electricity provided to the optical transceivers automatically – these claims do not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea when viewed individually or combined with others).

Claim 15 - this claim further comprising more details on increasing the current to the LED if the lumens generated by the LED is determined to be below a pre-determined level (additional details on when to increase the amount of current to LED – this claim does not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea when viewed individually or combined with others).

The dependent claims do no more than providing additional instructions and details for the functional steps already recited in claims 1 and 9.  The dependent claims add no additional elements that make the claimed invention patent-eligible and only serve to further narrow the abstract idea.  Each dependent claim has been considered individually and in combination with others.  No non-generic or non-conventional arrangement of the computer elements is found.  No inventive concept is found in the claims. 
The focus of the claims is on measuring and adjusting electricity required for entering an optical transceiver in order to obtain the required lumen emission level and color, and assigning an identifier to the measured adjusted electricity.  The claims are not directed to a new type of an optical transceiver, a processor, a memory, and a computing device, nor do they provide a method of measuring an optical transceiver that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Thus, when viewed as a whole, the claims do not add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).

Claim Rejections - 35 USC § 102/103
Extensive prior art search has been performed during the examination of the parent cases.  An updated art search did not identify a better art that teaches each and every elements of the claims.


Response to Arguments
Applicant's arguments filed on 08/31/2022 have been fully considered but they are not persuasive.

Double Patenting
Per page 9 of the Remarks, Applicant argues that since a Terminal Disclaimer (TD) had been filed on 03/02/2020 in the parent Application No. 15/834,874 (now abandoned) and this present Application is a Continuation Application of the parent Application, and thus, a second TD for the identical US Patent No. 8,751,390 is not required.
The Examiner respectfully disagrees.  The TD that Applicant filed on 03/02/2020 was for the parent Application 15/834,874 and that cannot be carried over to this present Application whether the parent Application was abandoned or not.  However, Applicant may request that the Double Patenting rejection be withheld until the present claims are in condition for allowance.  At that time, Applicant is required to file a TD for this present Application.

Claim Rejections - 35 USC § 101
Per pages 10-12 of the Remarks, Applicant asserts that the claims are directed to an optical data communication method from at least one optical transceiver and optical data communication is not an abstract idea just as other types of communication are not abstract ideas.

Per pages 12-13 of the Remarks, Applicant argues that light and lumens are not abstract ideas because light and lumens can be quantified and are not abstract.

Per pages 13-14 of the Remarks, Applicant argues that the claims are directed to at least one solution for one identified technical problem because the luminosity output level or color generated by an optical transceiver is subject to degradation of luminosity over time.  The identified technical problem and technical solution are not abstract idea.

Per page 14 of the Remarks, Applicant argues that the claimed invention in the field of lighting is not known to monitor the performance of a light fixture and to automatically adjust the light output to comply with a required luminosity output level.  Therefore, the claimed invention is not an abstract idea as defined under 35 USC 101.

Per pages 14-15 of the Remarks, Applicant argues that the claims are directed to an improvement in a technical field because the claims improve the functionality in the technical field of pulsed light communication because the electricity is used to generate the carrier illumination which is embedded with communications and is automatically adjusted, the light is automatically adjusted to a different level, and the lumen is automatically adjusted and calibrated to provide a required lumen output level.  Therefore, the claims improve the functionality in the technical field of pulsed light communication.

Per page 15 of the Remarks, Applicant argues that the claims are directed to the use and manipulation of physical objects.  Therefore, Applicant’s claims are not directed to an abstract idea.

Per page 15 of the Remarks, Applicant argues that the consideration of all of applicant’s claim limitations individually and in combination amounts to significantly more than an abstract idea.

Per page 16 of the Remarks, Applicant argues that dependent claims 2-17 are allowable because of their dependency on their independent claims.

Response:
With respect to the arguments of a, b, c, and e, the Examiner respectfully disagrees.  As explained in the 101 rejection above, the claims recite a method that allows for users to measure, compare, and adjust the electricity to an optical transceiver in order to obtain the required lumen emission level and color and assign an optical transceiver identifier to the measured adjusted electricity which is a method of managing human activities.  The claim steps of measuring, comparing, and adjusting electricity to an optical transceiver correspond to a method of organizing human activity.  Further, the mere recitation of the generic computer components does not take the claims out of the methods of organizing human activity grouping.  
The focus of the claimed invention is on managing the costs associated with LED lighting fixture and this is substantiated in paragraph 2 of Applicant’s Specification and is quoted below for the convenience.  The claims are not directed to a new type of an optical transceiver, a processor, a memory, and a computing device, nor do they provide a method of measuring an optical transceiver that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.
[0002] The disclosure relates to light emitting diodes (LEDs) and, more particularly, to managing the costs associated with LED lighting fixtures.

Further, with respect to the arguments of e, the alleged improvement is not to the functionality in the technical field of pulsed light communication but to the abstract idea of managing costs associated with LED light fixtures.  Therefore, the claims recite an abstract idea as enumerated in the 2019 Revised PEG.

With respect to the arguments of d, Applicant appears to argue that since there are no prior art rejections (35 USC 102/103), the claims are patent-eligible, the Examiner respectfully disagrees.  Unlike the rejections under 102 and 103 which are evidence base, 101 is not evidence based but rather is a matter of law and such that no evidence is required.  When a claim does not have a 102 and 103 rejection, this simply means no prior art is found to reject the claim, but it does not automatically make the claim become patent-eligible under the Mayo/Alice test.  A claim must be significantly more to transform the abstract idea into patent eligible subject matter in order to make the claim patent-eligible as discussed by the Supreme Court in Alice.  There is no requirement that examiners must provide evidentiary support in every case before a conclusion can be made that a claim is directed to an abstract idea. See, e.g., para. IV “July 2015 Update: Subject Matter Eligibility’ to 2014 Interim Guidance on Subject Matter Eligibility (2014 IEG), 79 Fed. Reg. 74618 (Dec. 16, 2014).
The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law. Accordingly, courts do not rely on evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings.

Therefore, Applicant’s arguments are not persuasive.

With respect to the arguments of f that the claims are directed to the use and manipulation of physical objects and therefore the claims are not directed to an abstract idea, the Examiner respectfully disagrees.  As explained in the 101 rejection above, the additional computer elements in all steps are recited at a high level of generality and merely invoked to perform the generic computer steps.  The claim limitations are merely instructions to implement the abstract idea on a computing server and require no more than a generic computer to perform the generic steps including providing electricity to an optical transceiver and generating light over a period of time, measuring the electricity entering the optical transceiver, measuring the exiting lumen emission level and color emitted by the optical transceiver, comparing and adjusting the electricity to obtain the lumen emission level and color, storing the adjusted electricity data, and assigning an identifier to the measured adjusted electricity.  Accordingly, the claims do not include additional element(s) that integrate the judicial exception into a practical application.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Therefore, Applicant’s arguments are not persuasive.

With respect to the arguments of g that the claim limitations individually and in combination amounts to significantly more than an abstract idea, the Examiner respectfully disagrees.  Here, Applicant’s arguments are merely a conclusive statement arguing that the claims amount to significantly more without providing a rationale is not persuasive.  As explained in the 101 rejection above, every claim has been considered individually and in combination with others, and no non-generic or non-conventional arrangement of the elements is found.  Furthermore, no inventive concept is found in the claims either.  Therefore, the claims do not amount to significantly more than the abstract idea.

With respect to the arguments of h that the dependent claims are allowable because of their dependency on their independent claims, the Examiner respectfully disagrees.  As explained in the 101 rejection above, the dependent claims only serve to further narrow the abstract idea and do not make the abstract idea less abstract. 
Inconclusion, Applicant’s arguments are not persuasive and the rejection of the claims under 35 USC 101 is MAINTAINED.

Conclusion
Claims 1-17 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697